Smith, C. J.,
delivered the opinion of the court.
We find no reversible error in the matters complained of on the merits, but, since it does not appear from the record that the trial judge was of the opinion that the plaintiff had reasonable grounds to expect to recover more than two hundred dollars, the costs in the court below must, under section 706 of the Code, be taxed against appellee. The judgment of the court below therefore will be reversed, and judgment entered here in accordance with that entered below, except that the court costs therein incurrd will be taxed against appellee.

Reversed in part, and affirmed in part.